PER CURIAM:
Equity Investment Partners, LP appeals the district court’s final judgment, entered after a bench trial, holding that the United States’ federal tax lien on certain real property located in Florida has priority over Equity’s mortgages on the same property under 26 U.S.C. § 6323. After hearing witness testimony at trial, the district court made adverse credibility findings that resolved the factual issues in this case, and to which we defer. Based thereupon, we find no reversible error in the district court’s final judgment in favor of the United States.
AFFIRMED.